Citation Nr: 1435852	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  06-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1959 to September 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The extensive adjudicative history associated with this claim need not be detailed here.  It is sufficient to state that the Board denied the Veteran's above-captioned claim in a July 2008 decision, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claim (Court).  

In June 2009, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's July 2008 decision and remand the case for re-adjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding claiming to the Board for further development and consideration consistent with the Joint Motion.

The Board effectively vacated its July 2008 decision in September 2010.  The Board then remanded the Veteran's claim in September 2010, June 2011, and, most recently, in August 2012.  After the Agency of Original Jurisdiction (AOJ) issued a March 2014 supplemental statement of the case, the Veteran's claim has been remitted to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the August 2012 remand, the Board directed the AOJ to provide the Veteran with a VA examination, with consideration of the laws and regulations pertaining to incarcerated Veterans.  See 38 U.S.C.A. § 5711 (West 2002); Bolton v. Brown, 8 Vet. App. 185 (1995).

While the claim was in remand status, the AOJ engaged in a series of communications with officials associated with the Nebraska State Penitentiary, which is the correctional institution where the Veteran is incarcerated.  

According to a December 2013 report of contact, the Director of Nursing at the penitentiary informed the AOJ that it was not possible to escort the Veteran from the penitentiary to a VA medical facility to undergo a VA examination.  The Director of Nursing then stated that a VA examination could be administered at the penitentiary.  The Director of Nursing then referred the AOJ to another penitentiary official, L.F.  

In a separate December 2013 report of contact, L.F. indicated that the penitentiary did not have a sound booth, which meant that an audiogram could not be properly administered even during the quieter periods of the day.  It appeared from this report that the penitentiary official was unfamiliar with audiological testing procedures required by VA regulations (i.e., use of the Maryland CNC word list).  This report of contact also indicated that the AOJ was in communication with Dr. Kohl, who is the Deputy Director, Health Services at the State of Nebraska Department of Correctional Services.  Dr. Kohl reiterated that the penitentiary had no sound booth, and further stated that there were no plans to install one.  Dr. Kohl also indicated that the Veteran was not going to be released to "community custody inmate very soon."   However, Dr. Kohl stated that his office would notify the Veteran that he could pay for his own security to attend an appointment at a VA medical facility on an evening or Saturday if he so desired.  The AOJ then indicated that no follow-up communication had been received from Dr. Kohl's office. 

The AOJ then re-adjudicated the Veteran's claim, confirming and continuing the denial thereof.  The AOJ issued an August 2013 supplemental statement of the case before returning the Veteran's claim to the Board for further appellate review.

The Board finds that the evidence makes clear that administering an adequate VA audiological examination of the Nebraska State Penitentiary is not possible given the lack of adequate facilities.  However, according to Dr. Kohl, the Veteran could pay for the necessary security in order for a VA audiological examination to be properly administered at a VA medical facility.  The December 2013 report of contact indicated that the Veteran was to be notified of this option.  There was no documentation of record that showed that the Veteran was provided notice of this option; the report of contact only indicated that the Veteran would be notified.  Further, there was no documentation showing that the Veteran declined paying for the requisite security.  Moreover, there was no indication that the AOJ attempted to obtain documentation of the notice provided to the Veteran or documentation of his reply to that notice.

In order to satisfy VA's duty to assist, the Board finds that a remand is required in order to obtain the documentation associated with (a) the notice provided to the Veteran regarding his option to pay for security in order to permit a VA audiological examination to be administered at a VA medical facility and (b) his response to the notice.

Additionally, if documentation obtained by the AOJ demonstrates that the Veteran has declined to pay for security, or, in the event that no documentation could be obtained, the Board finds that the AOJ must attempt to obtain a supplemental opinion from the November 2011 VA examiner.  Specifically, after reviewing the Veteran's claims file, the November 2011 VA examiner rendered an opinion that was negative to the Veteran's claim of entitlement to TDIU.  However, in the examination report, the examiner indicated that the Veteran's employment history was not known to the examiner.  Despite the examiner's finding, the evidence of record included documentation of the Veteran's employment history.  For example, according to a September 2006 Request for Employment Information, the Veteran indicated that he was employed as a Sales Representative from April 1992 until his retirement in September 2006.  As such, the Board finds that the November 2011 VA examiner's opinion was based on an incomplete or incorrect factual predicate and, thus, is not adequate for purposes of adjudicating the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Consequently, the Board finds that a remand is required in order to obtain a supplemental opinion should the evidence demonstrate that the Veteran declined to pay for the security required to undergo an audiological examination at a VA medical facility.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Nebraska State Penitentiary, Dr. Kohl's office, and/or any other appropriate entity in order to attempt to obtain (a) documentation that the Veteran was provided notice that he could pay for security in order to undergo a VA audiological examination at a VA medical facility and (b) his response to that notice.

All attempts to secure this evidence should be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain the evidence the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  If, and only if, the documentation obtained pursuant to paragraph #1 shows that the Veteran declined to pay for the requisite security to permit the administration of an audiological examination at a VA medical facility, OR if no documentation is obtained, the AOJ should then attempt to obtain a supplemental opinion from the November 2011 VA examiner or the appropriate substitute.

After a review of the entire evidence of record, including specifically the evidence pertaining to the Veteran's employment history, the examiner must provide an opinion as to whether the Veteran is unable to secure and maintain employment consistent with his education and occupational experience due to all of his service-connected disabilities, irrespective of age and any non-service-connected disorders.  At present service-connection has been granted for bilateral hearing loss at 50 percent, and tinnitus at 10 percent.

A complete rationale must be provided for any opinion rendered.

3.  If, and only, the documentation obtained pursuant to paragraph #1  shows that the Veteran elected to pay for the requisite security in order for a VA examination to be conducted at a VA medical facility, the AOJ must then make arrangements with the appropriate VA medical facility for the Veteran to undergo that examination.  After a review of the entire evidence of record, the examiner must provide an opinion as to whether the Veteran is unable to secure and follow substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities, irrespective of age and any non-service-connected disabilities.  At present service-connection has been granted for bilateral hearing loss at 50 percent, and tinnitus at 10 percent.  

A complete rationale for any opinion must be provided.

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

